      Case 3:17-cr-00621-DRD Document 545 Filed 07/15/19 Page 1 of 3

                                                              Hearing set for 4:30 PM
                                                              Hearing start at 4:52 PM
                                                             Hearing ended at 5:06 PM

                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO


MINUTES OF PROCEEDINGS:
HONORABLE DANIEL R. DOMINGUEZ, U.S. DISTRICT JUDGE
COURTROOM DEPUTY: Ana M. Romero               Date: July 15, 2019
COURT REPORTER: Lisa O’Brien                 Case CR-17-0621 (DRD)


                                             Attorneys:
UNITED STATES OF AMERICA                     AUSA Corinne Cordero
                                             AUSA Teresa Zapata

             vs.
[2] NELSON TORRES-DELGADO                    Kehylis Y. Vazquez, Esq.
[5] GERARDO RODRIGUEZ-GUZMAN                 Mariangela Tirado, Esq.
[6] LUIS CATANO-LANDAN                       Laura Maldonado, Esq.
[7] PEDRO J. CARRASQUILLO                    Jose B. Velez, Esq.
[8] CARLOS J. REYES-ROSARIO                  Edgar Sanchez, Esq.*
[10] CHRISTOPHER RIVERA-GOMEZ                Jose L. Novas, Esq.*
[11] JOSHUAN CASANOVA-LOPEZ                  Jose C. Romo, Esq.*
[12] JAVIER J. SUAREZ-ALVAREZ                Hector Dauhajre, Esq.
[13] PEDRO X. MONTANEZ                       Ramon M. Gonzalez, Esq.
[14] ALEXIS PEREZ-MELENDEZ                   Juan F. Matos, Esq.*
[15] JESUS TORRES-COSS                       Marie L. Cortes, Esq.
[16] JONATHAN TORRES-COSS                    Lillian N. Miranda, Esq.*
[17] CARLOS ZAYAS-RODRIGUEZ                  Jason Gonzalez, Esq.
[18] JUAN G. DIAZ-COLON                      Miguel A. Rodriguez, Esq.
[19] GREGORIO ANGULO-ROSA                    Miguel Oppenheimer, Esq.
[20] ANGEL BETANCOURT-FLORES                 Juan E. Alvarez, Esq.*
[21] LUIS M. HERNANDEZ-RAMOS                 Jose R. Gaztambide, Esq.
[22] KENNETH CEDENO-RODRIGUEZ                Johnny Rivera, Esq.
[24] ANGEL M. RUIZ-ROBLES                    Alex O. Rosa, Esq.*
[25] FELIX A. ROSARIO-GARCED                 Leonardo M. Aldridge, Esq.*
[26] EMMANUEL FIGUEROA-CENTENO               Juan A. Albino, Esq.
[27] LUIS J. MARRERO-ORTIZ                   Wilfredo Rios, Esq.
[28] REYNALDO RIOS-RODRIGUEZ                 Marta T. Rey, Esq.
[29] JESEIKEN RODRIGUEZ-VAZQUEZ              Saul Roman, Esq.
[30] JUAN C. CLAUDIO-CERVERA                 Jorge E. Vega, Esq.
[31] ONIX ROSARIO-DELGADO                    Julie A. Soderlund, Esq.*
[32] JOSE PADILLA-SANTIAGO                   Kendys Pimentel, Esq.*
[33] CHRISTIAN CENTENO-ROSADO                Fernando O. Zambrana, Esq.
[34] CHRISTIAN ROLDAN-COLON                  Eduardo Ferrer, Esq.*
        Case 3:17-cr-00621-DRD Document 545 Filed 07/15/19 Page 2 of 3

                                                                    Hearing set for 4:30 PM
                                                                    Hearing start at 4:52 PM
                                                                   Hearing ended at 5:06 PM

[35] KESIA GONZALEZ-CLAUDIO              David Ramos, Esq.
[36] JEAN P. BENITEZ-REYES               Jose A. Arce-Diaz, Esq.*
[37] JORGE L. NIEVES-COLON               Anita Hill, Esq.*
[38] CARLOS PEDRAZA-VAZQUEZ              Luis A. Rodriguez, Esq.*
[39] JONATHAN HERNANDEZ-FLORES           Ian Carlos Garcia, Esq.
[40] RICARDO ABEL RIVERA-SANTOS          Benito I. Rodriguez, Esq.
[41] JORGE L. ROQUE-CRUZ                 David J. Colon, Esq.
[42] EMANUEL DIAZ-MARTINEZ               Melanie Carrillo, Esq.
[43] VICTOR REYES-SANTIAGO               Antonio Bisbal, Esq.
[44] ERNESTO AROCHE-RIVERA               Diana Lopez, Esq.
 ================================================================
FURTHER STATUS CONFERENCE HELD.
       The Court authorized the following substitutions: Attorney Jason Gonzalez
for Attorneys Edgar Sanchez and Juan Matos, Alex Rosa; Attorney Johnny
Rivera for Attorney Jose Novas; Attorney Miguel Rodriguez for Julie Soderlund;
Attorney Ian Garcia for Attorney Jose Arce; Attorney Ramon Gonzalez for
Attorney Anita Hill and Attorney Antonio Bisbal for Attorney Luis Rodriguez.

      Government informed that co-defendant #2 was recently arrested, but the
       following defendants remain fugitives in this case. Defendants 1, 3, 4, 9,
       and 23.

      AUSA Cordero advised that this case was recently reassigned to her and is
       the process of evaluating counter offers plea offer and scheduling proffer
       meetings with defense attorneys.
      AUSA Cordero request at least 60 days to continue negotiations.
      Attorney Jose Gaztambide request further time for plea negotiations.
      Attorney Marta Rey advised that has received the individual discovery
       previously requested.
      The Court made a finding that the Speedy Trial remains tolled in the
       interest of justice which outweighs the best interest of the public and the
       defendants under 18 U.S.C. Sec. 3161(h)(7)(A) until the next conference as
       case is multi-defendant and voluminous discovery and plea negotiations.
       Case 3:17-cr-00621-DRD Document 545 Filed 07/15/19 Page 3 of 3

                                                               Hearing set for 4:30 PM
                                                               Hearing start at 4:52 PM
                                                              Hearing ended at 5:06 PM

      Pretrial Conference set 01/29/2020 at 10:00 AM in Old San Juan
      Courtroom before Judge Daniel R. Dominguez.


                                              S/ Ana M. Romero
                                              Ana M. Romero
                                              Courtroom Deputy Clerk


(*) Counsel not present.
